M so baDETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/CA2018/050945 filed 2 August 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/540,777 filed 3 August 2017.

Status of the Claims
Claims 1-12 and 14-23 are pending.
Claims 1-12 and 14-23 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 14 is rejected under 35 U.S.C. 102a1 as being anticipated by Franklin et al. (WO 2016/135621).
	The Applicant claims, in claim 14, a method of converting cannabis extract into a solid comprising 1) obtaining the liquid cannabis extract and 2) processing it to obtain powdered extract.
	Franklin teaches a method for making powdered cannabis oil comprising 1) selecting a cannabis oil and 2) mixing the oil with a starch powder to form a powderized cannabis oil (claim 1). As such, Franklin anticipates instant claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (WO 2016/135621).
The Applicant claims, in claim 1, a method of preparing a single-serving container for a brewing machine comprising 1) obtaining cannabis extract, 2) processing said extract to a powder, 3) adding said powder to a container, 4) adding a flavor agent, and 5) sealing the container. Claim 2 requires the obtaining step comprise decarboxylating cannabis. In claim 5, the flavoring agent is tea, coffee or chocolate 
	Franklin teaches a method for making powdered cannabis oil comprising 1) selecting a cannabis oil and 2) mixing the oil with a starch powder to form a powderized cannabis oil (claim 1). It is preferred that the cannabis oil have the carbon dioxide extracted [0047]. The powderization process comprises beginning with cannabis oil and adding starch-based emulsifiers such as maltodextrin to form a powder [0063]. The powder can be inserted into a coffee pod directly with coffee grounds or tea leaves to form a single-serve “k-cup” [0076] which is then nitrogen sealed [0077].
	It would have been prima facie obvious to prepare the single-serve cannabis-infused coffee/tea cups of Franklin by obtaining CO2-removed cannabis extract, powderizing the extract with maltodextrin (a carrier as defined by the Applicant; see specification at [00125]), adding the cannabis powder and maltodextrin to a single serving cup, and sealing said cup. This process accordingly reads on instant claims 1-2, 5, 8, and 14-15.

Claims 1-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2015/0352044).
	See above for a description of claims 1-2, 5, and 14-15. In claims 3-4, the decarboxylation step comprises heating the cannabis in an oven between 120-140 ºC 
	Benson teaches methods for preparing a single-serve container for a brewing machine comprising 1) adding processed cannabis to the container, 2) adding an extraction or flavoring agent, and 3) sealing the container (abstract). The flavoring agent can be tea, coffee, or chocolate [0047]. Regarding the cannabis, it may be decarboxylated by heating in an oven at 120-140 ºC for 30-60 minutes [0072-0073]. In addition, the cannabis can be freeze dried to form a powder [0080-0081].
	It would have been prima facie obvious to make single serve drink cups with a method comprising 1) first decarboxylating cannabis in an oven at 120-140 ºC for 30-60 minutes, 2) next adding processed cannabis to the container, 3) adding an extraction or flavoring agent such as coffee or tea, and 4) sealing the container. Alternatively, the processing step can comprise freeze drying the cannabis extract. Although Benson does not teach that freeze drying results in microencapsulation of the extract, this result can be presumed to be inherent in the process of freeze drying as taught by Benson and further in view that no additional required process steps are required in the instant claims. As such, claims 1-6 and 14-18 are obvious in view of Benson.

Claims 1-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2015/0352044) in view of Kleidon et al. (US 2017/0172977) in view of Glatzel (US 2016/0324776).
	See above for a description of claims 1-6, 8, and 14-18. In claim 7 the cannabis extract is microencapsulated in sodium caseinate. Claim 9 requires the processing step 
	Benson teaches methods for preparing a single-serve container for a brewing machine comprising 1) adding processed cannabis to the container, 2) adding an extraction or flavoring agent, and 3) sealing the container (abstract). The flavoring agent can be tea, coffee, or chocolate [0047]. Regarding the cannabis, it may be decarboxylated by heating in an oven at 120-140 ºC for 30-60 minutes [0072-0073]. In addition, the cannabis can be freeze dried to form a powder [0080-0081]. The composition of Benson can further comprise an emulsifier such as lecithin [0108].
	Benson does not teach microencapsulating the extract with sodium caseinate.
	Kleidon teaches that there is a need for cannabinoid compositions having increased bioavailability, increased shelf stability, and reduced first pass metabolism [0005]. Microencapsulation can provide benefits such as shelf stability, improved bioavailability, reduced first pass metabolism, and extended or modified release profiles [0041, 0118]. The invention of Kleidon is for a food composition such as a tea or coffee beverage [0016, 0025]. Microencapsulation can be performed via an emulsification process wherein suitable emulsifiers include, but are not limited to, soy lecithin [0102-0103].

It would have been prima facie obvious to make single serve drink cups with a method comprising 1) first decarboxylating cannabis in an oven at 120-140 ºC for 30-60 minutes, 2) next adding processed cannabis to the container, 3) adding an extraction or flavoring agent such as coffee or tea, and 4) sealing the container. Alternatively, the processing step can comprise freeze drying the cannabis extract. Although Benson does not teach that freeze drying results in microencapsulation of the extract, this result can be presumed to be inherent in the process of freeze drying as taught by Benson and further in view that no additional required process steps are required in the instant claims. That being said, it would have been obvious to microencapsulate the cannabis based on the benefits taught by Kleidon including increased bioavailability, increased shelf stability, and reduced first pass metabolism. In order to microencapsulate, an emulsifier such as soy lecithin is necessary. It would have been obvious to replace the soy lecithin with a mixture of maltodextrin and sodium caseinate in any ratio, as taught by Glatzel, since they are suitable alternatives to soy lecithin. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Since any ratio is suitable, a 1:1 ratio of emulsifiers would have been obvious. Although 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613